43 A.3d 478 (2012)
HERD CHIROPRACTIC CLINIC, P.C., Respondent
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Petitioner.
No. 625 MAL 2011
Supreme Court of Pennsylvania.
April 30, 2012.

ORDER
PER CURIAM.
AND NOW, this 30th day of April, 2012, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
*479 Whether the Superior Court improperly interpreted § 1797 of the MVFRL and its own case of Barnum v. State Farm Mut. Auto. Ins. Co., 430 Pa.Super. 488, 635 A.2d 155 (1993) rev'd in part by Terminato v. Pennsylvania National Ins. Co., 538 Pa. 60, 645 A.2d 1287 (1994), to allow attorney's fees even when an insurer has utilized the Peer Review process?